Citation Nr: 0800251	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-16 935	)	DATE
	)
	)


THE ISSUE

Whether a February 1976 and/or a January 1978 Board decision 
that continued the denial of service connection for grand mal 
epilepsy should be revised or reversed on the basis of clear 
and unmistakable error (CUE).

(The issue of whether new and material evidence has been 
submitted to reopen the previously denied claim of 
entitlement to service connection for grand mal epilepsy is 
the subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Movant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on motion of the veteran to revise or reverse the 
Board's previous decisions regarding his claim of entitlement 
to service connection for grand mal epilepsy.  The veteran 
brought this motion at his personal hearing before the Board 
in August 2007 and asserted that both prior Board decisions 
included clear and unmistakable error.  As such, the Board 
will consider the motion with respect to both a February 1976 
Board decision as well as a January 1978 Board decision in an 
effort to fully address all of the veteran's concerns.


FINDINGS OF FACT

1.  The February 1976 decision of the Board continuing the 
denial of service connection for grand mal epilepsy was 
consistent with the law and supported by evidence then of 
record.

2.  The January 1978 decision of the Board continuing the 
denial of service connection for grand mal epilepsy was 
consistent with the law and supported by evidence then of 
record.






CONCLUSIONS OF LAW

1.  The February 1976 decision of the Board continuing the 
denial of service connection for grand mal epilepsy as no new 
factual basis warranting service connection for a seizure 
disorder was presented was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1403 (2007).

2.  The January 1978 decision of the Board continuing the 
denial of service connection for grand mal epilepsy as no new 
factual basis warranting service connection for a seizure 
disorder was presented was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) are not applicable to claims of clear and 
unmistakable error.  CUE claims are not conventional appeals, 
but requests for revisions of previous decisions.  See 
Disabled American Veterans v. Gober, 234 F.3d 682, 694 (Fed. 
Cir. 2000) citing Haines v. West, 154 F.3d 1298, 1300 (Fed. 
Cir. 1998).  Thus, the moving party bears the burden of 
presenting allegations of error which existed at the time of 
the decision alleged to be the product of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-179 (2001).

The veteran requests that prior Board decisions be revised or 
reversed because there is no medical evidence to show that 
the veteran had a diagnosis of epilepsy prior to service.  At 
his personal hearing before the Board, the veteran and his 
representative asserted that all statements with respect to 
pre-service events were given by non-medically trained 
persons and should not have been accepted as evidence of the 
existence of a disability prior to service.  As such, it 
appears that the veteran is arguing that the Board did not 
apply the correct law to the evidence at the time of its 
previous decisions in that it did not have clear and 
unmistakable evidence to rebut the presumption of soundness.

At the time of both of the previous Board decisions here 
under review, 38 U.S.C.A. § 311 stated that, for the purposes 
of granting service connection, every veteran shall be taken 
to have been in sound condition when examined and accepted 
for service, except as to defects, infirmities or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 4004(b) stated that when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered; however, where subsequent to 
disallowance of a claim, new and material evidence in the 
form of official reports from the proper service department 
is secured, the Board may authorize the reopening of the 
claim and review of the former decisions.  38 C.F.R. 
§ 3.105(a) stated that previous determinations on which an 
action was predicated, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  With this in mind, the Board 
turns to the history of the veteran's quest for service 
connection for grand mal epilepsy.

The veteran served in the United States Army in 1968.  
Service medical records show that he did not report a history 
of seizures upon his enlistment examination in March 1967 and 
his neurologic examination was normal.  During his first 
month in service, he completed a questionnaire for dental 
treatment and reported a history of fainting spells or 
shortness of breath.  In May 1968, he complained of dizziness 
but was not found to have a neurologic disorder.  

In August 1968, the veteran returned from leave and reported 
that he had experienced his second epileptiform seizure in 
six months, noting that he had had headaches since the first 
incident but had not sought treatment.  At that time, the 
veteran related that he had experienced a seizure prior to 
service and that he fainted easily in heat.  His tongue had 
small lacerations and he was referred for a full neurologic 
work-up.

In September 1968, the veteran underwent a complete 
neurologic examination, including an interview.  The 
examination report reflects that he related a history of 
dizziness as far back into his childhood as he could 
remember, having experienced an episode of dizziness while 
playing dice when he was eighteen years old which onlookers 
described what seemed to be a generalized convulsive seizure, 
a similar seizure four months earlier during a running drill 
which caused him to fall and hit his head, and a family 
history of his mother and youngest brother having experienced 
convulsions.  The neurologist determined that the veteran had 
grand mal epilepsy that existed prior to service and a 
discharge was recommended.  

In October 1968, the veteran was reviewed by a medical board 
and determined to be medically unfit for service due to 
epilepsy that existed prior to service that was not 
aggravated by active duty.  The veteran and the signing 
member of the medical board signed the proceeding documents 
in November 1968 and the veteran was discharged in December 
1968.  There is no indication that the veteran ever 
questioned the finding of his seizure disorder existing prior 
to service until after his discharge from service.

In January 1969, the veteran submitted an application for VA 
compensation benefits asserting that his epilepsy began 
during service.  The Regional Office (RO) denied the claim in 
an April 1969 rating decision finding that the evidence 
established pre-service convulsive episodes and failed to 
reveal trauma or infectious disease during service to 
aggravate the disease beyond normal progress.  The veteran 
did not appeal that decision and it became final.  

In June 1974, the veteran requested that his claim be 
reopened.  He submitted a statement from his youngest brother 
reflecting that he did not have a seizure disorder; a copy of 
his mother's death certificate showing that she did not die 
of a seizure disorder; a statement signed by twenty-two 
family members and friends reflecting their recollection that 
the veteran did not have a serious illness prior to 1968; 
and, a statement from a fellow serviceman that he saw the 
veteran fall and hit his head during service, that he looked 
dizzy afterwards, and that the veteran did not recall certain 
events later.  The RO denied reopening and advised the 
veteran that new and material evidence would have to be 
obtained in order to reopen the previously denied claim.  The 
veteran appealed the RO's determination and the matter came 
before the Board.  

In February 1976, the Board found that the veteran had not 
put forth a new factual basis warranting service connection 
for grand mal epilepsy and the denial was continued.  The 
Board specifically found that the evidence indicated that the 
veteran's epilepsy was of pre-service origin and the 
presumption of soundness on entry into service was rebutted 
by the clear and unmistakable evidence contained in the 
medical record of the pre-service events in the veteran's 
life.  The Board went on to find that the severity of the 
disability shown during service was consistent with reports 
of pre-service disability and, as such, there was no evidence 
of an increase in severity of the basic pathology of the 
condition to show aggravation during service.  As such, the 
Board found no clear error in the RO's denial of benefits 
sought.  The Board accepted the medical evidence as credible 
with respect to the findings of the veteran's epilepsy 
existing prior to service with no in-service aggravation as 
there was no medical evidence presented to refute the medical 
findings.  The newly submitted evidence was not deemed to be 
both new and material because it did not show that the 
veteran's seizure disorder was etiologically related to an 
in-service head trauma.  The Board pointed out that the best 
evidence available was service medical records and clinical 
data reported at the time of treatment.

The veteran promptly requested that his claim be reopened.  
In May 1976, the veteran, one of his aunts, one of his 
brothers and the fellow serviceman who submitted a written 
statement earlier all appeared and testified at a personal 
hearing before an RO hearing officer.  The veteran stated 
that he did not have a seizure disorder prior to service, 
that he received all treatment at Charity Hospital prior to 
service, that the incident when he fainted playing dice was 
not a seizure and he did not require treatment, and that he 
had his first seizure during service following three head 
injuries.  His aunt testified that the veteran's mother did 
not die of a convulsive disorder, that the veteran had never 
had a seizure prior to service, and that there was no family 
history of seizures.  The veteran's brother's testimony was 
similar to that of his aunt and they both stated that they 
did not witness the fainting event when the veteran was 
eighteen.  The veteran's fellow serviceman testified that he 
saw the veteran fall and hit his head during service.

VA treatment records were obtained showing that the veteran 
was treated for a post-traumatic seizure disorder following 
service.  His treatment records show that he related a 
history of having had a seizure following trauma to the head 
during service.  In July 1976, a VA neurologist reported that 
the veteran had been treated by him since February 1974 and, 
from his understanding of the veteran's history, the seizure 
disorder did not start until service.  The neurologist 
requested review of the veteran's claim.

In December 1976, the veteran submitted a statement from 
three friends who saw him faint during a dice game before 
service.  They stated that the veteran was taken home and was 
unconscious for three hours after the event.  The veteran did 
not require treatment at that time.

In February 1977, a statement from Charity Hospital was 
submitted showing that the veteran was born at that hospital 
and was treated four times for various things not including a 
seizure disorder.  The veteran asserts that this is medical 
evidence showing that he did not have a seizure disorder 
prior to service because he received all of his medical care 
through Charity Hospital before joining the service.

In a January 1978 decision, the Board again found that the 
veteran had not put forth a new factual basis upon which to 
grant service connection for grand mal epilepsy.  The Board 
specifically found that the evidence obtained since its 
previous decision was cumulative in nature and that the 
medical evidence from Charity Hospital did not, by way of 
exclusion, prove the nonexistence of a seizure disorder prior 
to service.  The Board acknowledged that the new evidence 
included a diagnosis of current disability, but pointed out 
that the post-service medical evidence did not serve as 
appropriate evidence for showing service connection for a 
seizure disorder.

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a).  According to the regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 20.1403(a).  Generally, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Ibid.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when the decision was 
made.  See 38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. at 
44.  Additionally, the Court held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).

February 1976 Board Decision

Following a complete review of the record evidence at the 
time of the February 1976 Board decision, the Board here 
finds that there is no clear and unmistakable error in that 
decision.  It is important to point out that the 1976 Board 
decision is limited to the issue of whether a new factual 
basis warranting service connection for a seizure disorder 
was presented since the RO's initial denial of benefits in 
April 1969.  The Board did not have the initial merits claim 
before it in 1976 and was not tasked with making an initial 
determination as to whether the veteran was presumed sound at 
the time he entered service.  This is a critical point as the 
veteran's CUE argument appears to be that the Board did not 
apply the correct law to the evidence at the time of its 
previous decisions in that it did not have clear and 
unmistakable evidence to rebut the presumption of soundness.

The February 1976 Board decision clearly shows that the Board 
considered the evidence in light of the presumption of 
soundness and even found that the presumption was rebutted.  
This finding, however, was in its determination of whether 
the RO's findings in its original rating were clearly 
erroneous.  Given that the medical evidence at the time of 
the February 1976 decision only included the opinion that the 
veteran's epilepsy began prior to service and was not 
aggravated by service, the Board cannot now find that the 
Board in 1976 did not have a factual basis for its 
conclusions.  

The Board appreciates the veteran's belief that the September 
1968 medical opinion that his seizure disorder existed prior 
to service is inaccurate, however, that medical opinion has 
not been refuted by any medical evidence and it is the 
Board's duty now, as it was at the time of the 1976 decision, 
to consider all evidence and weigh its value in relation to 
all other evidence of record.  Disagreeing with the weight 
given to one piece of evidence does not rise to the level of 
CUE.  

The veteran argues that his statements given at the time of 
the in-service medical opinion are not reliable because he 
was in a confused state.  He also asserts that the 
characterization that the service neurologist gave for the 
pre-service fainting incident as being a generalized 
convulsive seizure cannot be accepted because it was based on 
his statement conveying statements that others gave to him 
after witnessing the event.  Consequently, he contends that 
the one medical opinion of record is inaccurate and 
unpersuasive.  

The Board has considered all of the veteran's arguments and 
they basically reflect his disagreement with the weight given 
to the service medical records, including his own statements 
given during treatment.  The Board cannot here give new value 
to the evidence previously considered as a final decision has 
been made and the claim has not been reopened on a new 
factual basis.  As such, the review is simply to determine if 
the facts as they were known at the time of the February 1976 
decision were before the Board and properly considered and if 
the law extant at that time was properly applied.  Therefore, 
because there is nothing in the record to support the 
veteran's contention that the Board did not apply the 
appropriate law or did not have the correct facts before it 
at the time of its February 1976 decision, his motion for 
revision of that decision must be denied.

January 1978 Board Decision

Following a complete review of the record at the time of the 
January 1978 Board decision, the Board here finds that there 
is no clear and unmistakable error in that decision.  The 
1978 decision does not address the presumption of soundness 
in detail, but points out that newly submitted medical 
evidence from Charity Hospital cannot be interpreted to mean 
that a seizure disorder did not exist prior to service.  This 
is a logical conclusion and, therefore, the interpretation is 
not an undebatable error.  Again, it would seem that the 
veteran has a different interpretation of the evidence and 
disagrees with the weight given, or in this case not given, 
to a piece of evidence.  As pointed out above, this cannot 
rise to the level of CUE.

The January 1978 Board decision incorporates its previous 
decision by reference and only speaks to the evidence 
obtained in the approximately two year period between the 
decisions.  Although the statement from a VA neurologist is 
mentioned in the decision, it is not given much weight 
because it is based on a history as provided by the veteran 
that is inconsistent with the medical evidence associated 
with the record.  Furthermore, the neurologist simply 
requested that the veteran's claim be revisited.  
Consequently, the Board cannot now find that it was clearly 
and unmistakably erroneous not to reopen the veteran's claim 
based on that piece of evidence as it does not present a new 
factual basis upon which to grant service connection for 
epilepsy.

The Board appreciates the veteran's belief that he submitted 
enough evidence to show that his seizure disorder began 
during service.  Unfortunately, the interpretation of the 
evidence by the Board on previous occasions is not so 
unreasonable as to compel a different interpretation at this 
time.  The law was properly applied and the correct facts, as 
they were known at the time of the January 1978 decision, 
were before the Board.  Consequently, the Board here finds 
that there is no CUE in its January 1978 decision and the 
motion with respect to that decision is also denied.


ORDER

The motion to revise or reverse the February 1976 Board 
decision is denied.

The motion to revise or reverse the January 1978 Board 
decision is denied.



                       
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



